UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7296



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MESHAN BELK,

                                             Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Chief
District Judge. (CR-99-7-A; CA-01-0853-AM)


Submitted: February 19, 2004              Decided:   February 24, 2004


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Meshan Belk, Appellant Pro Se. Rebeca Hidalgo Bellows, Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Meshan Belk seeks to appeal the district court’s order

denying relief on her motion filed under 28 U.S.C. § 2255 (2000).

An appeal may not be taken from the final order in a § 2255

proceeding unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue for claims addressed by the district

court on the merits absent “a substantial showing of the denial of

a constitutional right.”    28 U.S.C. § 2253(c)(2) (2000).      We have

independently reviewed the record and conclude that Belk has not

made the requisite showing.     See Miller-El v. Cockrell, 537 U.S.

322,   336    (2003).    Accordingly,   we   deny   a   certificate   of

appealability and dismiss the appeal.         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                              DISMISSED




                                - 2 -